914 F.2d 1495
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William R. MATTISON, Defendant-Appellant.
No. 90-5922.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant filed a pro se notice of appeal from the "judgement [sic]" in the criminal proceedings below.  The district court docket sheet shows a jury, in a verdict rendered June 13, 1990, found the defendant guilty of mailing threatening communications in violation of 18 U.S.C. Sec. 876.  While awaiting sentencing, he filed his notice of appeal on July 5, 1990.  The judgment and commitment order, including the sentence, was entered on August 8, 1990, and appointed counsel filed a new notice of appeal on August 17, 1990.  The latter notice of appeal resulted in Case No. 90-6119 herein.


2
In a criminal action, the final judgment for purposes of appeal is the imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211, 212 (1937).  In this case, the pro se notice of appeal filed on July 5, 1990 was premature and imparted no appellate jurisdiction to this Court.


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order shall have no effect upon the appeal in Case No. 90-6119 and appellate review of the defendant's conviction is available by means of that appeal.